846 F.2d 75Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ellwood E. WASHINGTON, Plaintiff-Appellant,v.Lisa MILLER, the P.A., Defendant-Appellee.
No. 87-6678.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1988.Decided April 26, 1988.

Ellwood E. Washington, appellant pro se.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Ellwood Washington, a Maryland inmate, has brought this action pursuant to 42 U.S.C. Sec. 1983 alleging that Miller, a physician's assistant, refused to provide him with medical treatment after he was allegedly assaulted by prison guards.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  We affirm.


2
In his complaint, Washington alleges that Miller refused to treat certain "minor injuries" he sustained in the alleged assault.  However, prison medical personnel only violate the Eighth Amendment if they show deliberate indifference to an inmate's serious medical needs.   Estelle v. Gamble, 429 U.S. 97 (1976).  Because Washington admits that his medical needs were not serious, he has failed to state a claim under Sec. 1983.


3
As the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment of the district court.


4
AFFIRMED.